DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURO et al. (US 20090242253 hereinafter Muro) in view of Gurrie et al. (US 5296651 hereinafter Gurrie).

In regards to claim 16, Muro discloses;” A flat cable (Title, Abstract), comprising a plurality of pairs of differential signal conductors (Fig. 3 (shown)), at least one grounding conductor (Fig’s 1-6 (21)), an insulation sheath (Fig. 1 (12, 32)), a covering layer (Fig. 1 (50)), and at least one metal conductive member (Fig. 1 (41)), wherein each of the at least one grounding conductor is disposed between two adjacent ones of the plurality of pairs of differential signal conductors (Fig. 3 (shown)); the insulation sheath wraps outer sides of the plurality of pairs of differential signal conductors and the at least one grounding conductor (Fig. 1 (shown)); the covering layer covers an outer side of the insulation sheath (Fig, 1 (40 is outside of insulation sheath)); and the insulation sheath is provided with at least one opening (Fig. 1 (CH)), each of at least one opening communicates with a respective one of the at least one grounding conductor (Fig. 3 (shown)), wherein the covering layer is a conductive shielding layer (Fig. 1 (40, paragraph 0027)) and is electrically connected to the at least one metal conductive member (Fig. 1 (shown)), and wherein each of the at least one metal conductive member is a sheet metal, a silver paste or a solder paste (Fig. 1 (41, paragraphs 0027, 42)).”, but does not directly discloses;” an area of the 

However, Gurrie discloses a flexible circuit structure with a ground plan having an interconnection between the ground shield and ground wire within a dielectric package. Where the interconnecting via is larger than the ground conductor wire as seen in figure 2a. It would have been obvious to one skilled in the art to form a via structure that is larger than the ground feature it is connecting to insure capture of the ground wire when forming the total package. Reliable interconnections are capable of being formed by using a capture area that is larger than the interconnecting location. That is the via maybe larger or the wiring surface is larger. It would have been an obvious matter of design choice to form the via structure larger than the ground wire, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being, within the level of ordinary skill in the art. \ In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, the claimed invention is disclosed.

In regards to claim 18, a modified Muro discloses;” The flat cable of claim 16, wherein the at least one metal conductive member is solidified on the at least one grounding conductor through welding, fusion, brushing or baking (Muro Paragraphs 0042 and 0043).”

In regards to claim 22, a modified Muro discloses;” The flat cable of claim 16, wherein the conductive shielding layer is made of copper foil, aluminum foil, conductive cloth, or a composite shielding material in which a conductive material is interposed between layers.
In paragraph, 0010 Muro discloses that the shielding layers are capable of being a metal foil and when used with the structure, the claimed invention is disclosed.

In regards to claim 23, Muro discloses;” A method for manufacturing a flat cable (abstract, paragraph 0025), comprising: providing a plurality of pairs of differential signal conductors (Fig. 3 (shown)), at least one grounding conductor (Fig’s 1-7 (21)), and an insulation sheath (Fig. 1 (12, 32)), disposing each of the at least one grounding conductor between two adjacent ones of the plurality of pairs of differential signal conductors (Fig. 3), and causing the insulation sheath to wrap outer sides of the plurality of pairs of differential signal conductors and the at least one grounding conductor (Fig. 1 (shown)); removing a part of the insulation sheath to form at least one opening (Fig. 1 (CH)), to enable each of the at least one opening to communicate with a respective one of the at least one grounding conductor (Fig. 1 (shown)); providing at least one metal conductive member (Fig. 1 (41, paragraphs 0027)), and the at least one metal conductive member in a respective one of the at least one opening and causing each of the at least one metal conductive member to be in electrical contact with a respective one of the at least one grounding conductor (Fig’s. 1 and 3); and providing a covering layer, and causing the covering layer to cover outer sides of the insulation sheath (Fig, 1 (40 is outside of insulation sheath)) and the at least one metal conductive member, wherein the covering layer is a conductive shielding layer and is electrically connected to the at least one metal conductive member (Fig. 1 (40, paragraph 0027)), and wherein each of the at least one metal conductive member is a sheet metal, a silver paste or a solder paste (Fig. 1 (41, paragraphs 0027, 42)).”, but does not directly disclose;” and make an area of the each of the at least one opening be greater than an area of the respective one of the at least one grounding conductor”
However, Gurrie discloses a flexible circuit structure with a ground plan having an interconnection between the ground shield and ground wire within a dielectric package. Where the interconnecting via is larger than the ground conductor wire as seen in figure 2a. It would have been obvious to one skilled in the art to form a via structure that is larger than the ground feature it is connecting to insure capture of the ground wire when forming the total package. Reliable interconnections are capable of being formed by using a capture area that is larger than the interconnecting location. That is the via maybe larger or the wiring surface is larger. It would have been an obvious matter of design choice to form the via structure larger than the ground wire, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being, within the level of ordinary skill in the art. \ In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, the claimed invention is disclosed.

In regards to claim 25, a modified Muro discloses;” The method of claim 23, wherein the at least one metal conductive member is solidified on the at least one grounding conductor through welding, fusion, brushing or baking (Muro Paragraphs 0042 and 0043).


In regards to claim 29, a modified Muro discloses;” The method of claim 23, wherein the conductive shielding layer is made of copper foil, aluminum foil, conductive cloth, or a composite shielding material in which a conductive material is interposed between layers.
In paragraph, 0010 Muro discloses that the shielding layers are capable of being a metal foil and when used with the structure, the claimed invention is disclosed.

In regards to claim 30, a modified Muro discloses;” The method of claim 23, wherein a manner of removing the part of the insulation sheath comprises laser, punching, or perforating a raw sheath film (Muro Paragraph 0041 where the CH is bored (also known as drill, cut, ablate)  in the cover layer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847